       Case 4:20-cv-00044-BMM-JTJ Document 42 Filed 09/02/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


                                             CV-20-44-GF-BMM-JTJ
 THE ASSINIBOINE AND SIOUX
 TRIBES OF THE FORT PECK
 INDIAN RESERVATION,                              ORDER

                     Plaintiff,

 vs.

 THE UNITED STATES
 DEPARTMENT OF THE
 INTERIOR, et al.,

                     Defendant.

 and


 TRANSCANADA KEYSTONE
 PIPELINE, LP and TC ENERGY
 CORPORATION,

         Defendant-Intervenors.




       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,
      Case 4:20-cv-00044-BMM-JTJ Document 42 Filed 09/02/20 Page 2 of 2



      IT IS ORDERED:

      1. The case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

      2.      Pursuant to 28 U.S.C. 636(b)(1)(B), the case is referred to the

Honorable John Johnston, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge s jurisdiction by 28 U.S.C. 636(b)(1)(A).

3.   The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.

      DATED this 2nd day of September, 2020.
